Citation Nr: 1216176	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  06-10 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent from August 15, 2002, to October 21, 2004; in excess of 10 percent from October 22, 2004, to June 29, 2009; and in excess of 30 percent since June 30, 2009, for atherosclerotic heart disease, status post circumflex stent angioplasty.

2.  Entitlement to a disability rating in excess of 20 percent for peripheral vascular atherosclerotic disease, left leg.

3.  Entitlement to a disability rating in excess of 20 percent for peripheral vascular atherosclerotic disease, right leg.

4.  Entitlement to a disability rating in excess of 10 percent for hypertensive vascular disease.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970. 

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In a June 2005 rating decision, the RO, in pertinent part, increased the ratings for peripheral vascular atherosclerotic disease of the left and right legs to 20 percent for each leg, effectively April 1, 2005; continued the 10-percent rating for hypertensive vascular disease; and granted service connection for atherosclerotic heart disease, status post circumflex stent angioplasty, assigning a 30 percent rating from August 15, 2002, and a 10 percent rating from October 22, 2004.  In a May 2011 rating decision, the RO again increased the rating for atherosclerotic heart disease, status post circumflex stent angioplasty, to 30 percent, effective June 30, 2009.  The Veteran has continued to appeal, requesting even a higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that it is presumed he is seeking the highest possible rating unless he expressly indicates otherwise).  

In rating decisions dated in October 2005 and November 2005, the RO denied the Veteran's claim for entitlement to TDIU.

This case was previously before the Board in April 2009, at which time the Board denied a claim for an increased rating for otitis media of the left ear, and remanded the issues currently on appeal for further evidentiary development.  The case has now returned to the Board and is again ready for appellate action.

The Veteran presented testimony at the San Juan, Puerto Rico RO in July 2006.  A transcript of the hearing is associated with the Veteran's claims folder. 

In February 2008, the Veteran failed to appear, without explanation, for a hearing held before a Veterans Law Judge at the RO (Travel Board hearing).  Therefore, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(e) (2011).   The Veteran has not requested that the hearing be rescheduled. 


FINDINGS OF FACT

1.  For the period of August 15, 2002, to October 21, 2004, the Veteran's atherosclerotic heart disease, status post circumflex stent angioplasty was manifested by chest pain, shortness of breath, sinus bradycardia as seen on EKG, and a maximum workload of 7.1 METs. 

2.  For the period from October 22, 2004, to June 29, 2009, the Veteran's atherosclerotic heart disease, status post circumflex stent angioplasty was manifested by fatigue, shortness of breath that improved over time, dyspnea on exertion, normal biventricular function, no evidence of cardiopulmonary abnormalities on radiology, marked sinus bradycardia on EKG, and coronary artery disease that was well-controlled and asymptomatic.  

3.  Since June 30, 2009, the Veteran's atherosclerotic heart disease, status post circumflex stent angioplasty, has been manifested by continued complaints of daily fatigue, shortness of breath, dyspnea on mild exertion, angina, and a maximum workload of 4 METs.

4.  Since June 30, 2009, the Veteran's peripheral vascular disease of the lower extremities has been manifested by claudication on walking less than 100 yards on a level grade at 2 miles per hour, as well as trophic changes involving the absence of hair, thin skin, and dystrophic nails on both legs; however, neither leg has been manifested by claudication on walking less than 25 yards on a level grade at 2 miles per hour, persistent coldness, or an ankle/brachial index of 0.5 or less. 

5.  The Veteran's service-connected hypertension has been manifested by diastolic blood pressure readings below 110 and systolic blood pressure readings below 200. 

6.  The Veteran is service-connected for atherosclerotic heart disease, status post circumflex stent angioplasty, now evaluated as 60 percent disabling; peripheral vascular atherosclerotic disease of the left leg, now rated as 40 percent disabling; peripheral vascular atherosclerotic disease of the right leg, now rated as 40 percent disabling; hypertensive vascular disease, evaluated as 10 percent disabling; and otitis media, evaluated as noncompensable; his combined disability evaluation is 90 percent. 

7.  The Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria have not been met for an initial disability rating in excess of 30 percent from August 15, 2002, to October 21, 2004, and in excess of 10 percent from October 22, 2004, to June 29, 2009, for atherosclerotic heart disease, status post circumflex stent angioplasty.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.104, Diagnostic Code 7005 (2011).

2.  Resolving all doubt in favor of the Veteran, as of June 30, 2009, the criteria have been met for an initial disability rating of 60 percent, but no higher, for atherosclerotic heart disease, status post circumflex stent angioplasty.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.104, Diagnostic Code 7005 (2011).

3.  Resolving all doubt in favor of the Veteran, as of June 30, 2009, the criteria have been met for a disability rating of 40 percent, but no higher, for peripheral vascular atherosclerotic disease of the left lower extremity.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.104, Diagnostic Code 7199-7114 (2011). 

4.  Resolving all doubt in favor of the Veteran, as of June 30, 2009, the criteria have been met for a disability rating of 40 percent, but no higher, for peripheral vascular atherosclerotic disease of the right lower extremity.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.104, Diagnostic Code 7199-7114 (2011).

5.  The criteria have not been met for a disability rating in excess of 10 percent for the Veteran's service-connected hypertension.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.104, Diagnostic Code 7101 (2011).  

6.  Resolving all doubt in favor of the Veteran, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, April 2005, August 2005, February 2008, and May 2009 letters advised the Veteran of the evidence and information necessary to substantiate his claims for higher ratings and for a TDIU, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter informed the Veteran of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  Here, such notice as mentioned above was provided in.

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings for his atherosclerotic heart disease, status post circumflex stent angioplasty.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his atherosclerotic heart disease, status post circumflex stent angioplasty, was granted and initial ratings and effective dates were assigned in the June 2005 rating decision.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

Additionally, for increased-compensation claims, such as those pertaining to peripheral vascular atherosclerotic disease of the left and right legs and hypertension in this case, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007). 

In this case, the Veteran was provided pertinent information in a letter dated in May 2009.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disabilities, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that, should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.

Relevant to the duty to assist, the Board notes that the RO has obtained the Veteran's service medical records, VA treatment records, and medical records from the Social Security Administration (SSA).  In addition, the Veteran has been afforded appropriate VA examinations with regard to the disabilities on appeal; he has submitted several statements in support of his claims; and he was provided an opportunity to provide testimony before RO personnel.  

Pertinent to the VA examinations, the Board finds that they adequately address the relevant rating criteria and, as such, are sufficient for rating purposes.  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Finally, the Board finds there has been substantial compliance with the April 2009 remand directives.  The Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall  (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Veteran was provided proper VCAA notice, the AOJ obtained outstanding SSA records, and the Veteran was afforded VA medical examinations in accordance with the Board's remand directives.  Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of its remand. See Stegall, supra (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

II.  Analysis - Higher Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

A.  Initial Ratings for Atherosclerotic Heart Disease

Because the Veteran has perfected an appeal as to the assignment of an initial rating following the initial award of service connection for his atherosclerotic heart disease, status post circumflex stent angioplasty, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection on August 15, 2002, until the present.  That is to say, the Board must consider whether there have been times since the effective date of his awards when his disabilities have been more severe than at others.  If there have been, then the Board must "stage" his ratings beyond what the RO has already done.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In this case, service connection was granted for atherosclerotic heart disease, status post circumflex stent angioplasty, and assigned a 30 percent rating, effective august 15, 2002, and a 10 percent rating, effective October 22, 2004.  As of June 30, 2009, the rating for this disability was increased to 30 percent again.  See Fenderson, supra.  The Veteran's atherosclerotic heart disease, status post circumflex stent angioplasty, has been rated under Diagnostic Code 7005, which contemplates arteriosclerotic heart disease (coronary artery disease (CAD)).  38 C.F.R. § 4.104.  

Diagnostic Code 7005 provides a 10 percent rating when a workload of greater than 7 metabolic equivalents (METs), but not greater than 10 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or continuous medication is required.  A 30 percent rating requires a workload of greater than 5 METs, but not greater than 7 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating requires more than one episode of acute congestive heart failure in the past year; or workload of greater than 3 METs, but not greater than 5 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  A 100 percent rating requires documented CAD resulting in chronic congestive heart failure; or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent. 38 C.F.R. § 4.104, Diagnostic Code 7005.   

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2). 

A review of the evidence shows that the Veteran was treated for CAD and hypertension in August 2002.  He complained of chest pain that lasted for three minutes after going up stairs.  The chest pain was left-sided and radiated to both shoulders, accompanied by shortness of breath and cold sweat.  Pain resolved after rest.  Sinus electrocardiography (EKG) showed sinus bradycardia.  In the same month, he also underwent a left heart catheterism, the findings of which showed the coronary dominance to be balanced.  Results also showed that the left main coronary artery was normal, and that the left anterior descending artery was 50 percent just after diagonal, mid third bridge.  The circumflex artery had a large OM subtotal, and the right coronary artery had intimal irregularities.  Ventriculogram showed no wall motion abnormalities and a left ventricular ejection fraction (LVEF) of 55 percent.  The diagnostic impression provided was single vessel CAD.  See VA treatment records dated in August 2002.

Also in August 2002, VA treatment records show that the Veteran underwent a treadmill test.  Test results showed a workload of 1.3 and 4.6 METs during the exercise phase, stage 1, of the test; 7 METs during the exercise phase, stage 2, of the test; and 7.1 METs during the exercise phase, stage 3, of the test.  The test was terminated due to chest discomfort and fatigue.  The test was positive for exercise-induced ischemia.  The Veteran presented fatigue and chest pain of 7/10 intensity that radiated to the left arm.  The chest pain was relieved after 4 to 5 minutes in recovery.

Thereafter, in September 2002, the Veteran underwent an angioplasty and a stent placement.  See VA treatment records dated in September 2002.

A May 2003 VA treatment record indicated that the Veteran had asymptomatic bradycardia.

July 2004 and January 2005 VA treatment records noted that the Veteran was asymptomatic with regard to his heart.  However, in April 2005, he complained of fatigue, though not shortness of breath.  He also denied orthopnea or shortness of breath after walking or after participating in usual daily activities.  He additionally had no chest pain or discomfort, epigastric pain, or substernal chest pain; no jaw or left arm pain; no cold sweating or dizziness; no leg edema or pain; no fatigue or dyspnea at exertion; no nocturnal dyspnea or paroxysmal nocturnal dyspnea; and no palpitations.  It was noted that, despite being essentially asymptomatic, the Veteran persisted with fatigue.  He was seen by cardiology in May 2005 due to dyspnea.  He denied having chest pain.  It was noted that radiology completed in April 2005 showed no evidence of cardiopulmonary abnormalities.  Chest X-rays showed normal bony thorax, cardiac silhouette, and minimal ecstatic changes of the thoracic aorta.  However, an EKG showed marked sinus bradycardia.  

The Veteran was provided a VA examination in May 2005.  He reported that he did well for a few months following his angioplasty and stent placement in September 2002, but began to experience progressively worsening shortness of breath thereafter.  An October 2004 nuclear study completed at the VA showed normal biventricular function and no wall motion abnormality.  His LVEF was 65 percent.  Examination of the heart showed normal sinus rhythm, and no murmurs or gallops.  There also was no evidence of congestive heart failure.  A gated cardiac blood pool study also was performed, showing the cardiac chambers to be of normal size with suggested hypertrophy of the side myocardium.  The contractile motion of both ventricles was adequate with LVEF value of 74 percent.  The stroke volume ratio was 1.0, which was on the normal range.  No wall motion abnormalities were identified.  The diagnosis was hypertensive atherosclerotic heart disease, status post circumflex stent angioplasty, congestive heart failure compensated.  

A September 2005 VA treatment record noted previous complaints of exertional dyspnea that had resolved and that the Veteran was asymptomatic at the time.  A September 2005 VA cardiology clinic note documented complaints of shortness of breath, which the Veteran indicated had improved.  It also was noted that the Veteran had a multi-acquisition gated (AMUGA) test that showed adequate biventricular function and LVEF of greater than 70 percent.  

In November 2005, the Veteran suffered trauma to the right chest wall.  It was found that he had chest pall pain of muscular origin.

A January 2006 VA cardiology clinic note again showed complaints of moderate dyspnea on exertion.  However, by February 2006, there were no longer complaints of dyspnea on exertion, and the Veteran was completely asymptomatic.  Nevertheless, a July 2006 VA cardiology clinic note again indicated complaints of moderate dyspnea on exertion.  However, there was no evidence of ischemia.

A March 2008 VA cardiology note showed that the Veteran denied chest pain, but reported having shortness of breath lasting a few seconds.  There were no radiographic acute cardiopulmonary abnormalities, and chest X-rays showed that the heart was a normal size with adequate pulmonary vascularity.  

An April 2008 VA stress test showed adequate heart rate and blunted blood pressure response to adenosine, with no complaints of headache or chest pain during the procedure.  Baseline EKG had sinus bradycardia, but serial electrocardiographic tracings during the stress test did not show evidence of arrhythmia or ischemia.  A myocardial perfusion scan performed in the same month provided evidence suggesting the presence of probable mild adenosine-induced reversible perfusion changes on the anterior wall of the left ventricle, as may be seen with myocardial ischemia.  
 
However, another April 2008 VA treatment record noted no complaints of chest pain, shortness of breath on exertion or when supine, palpitations, being awoken suddenly by shortness of breath, leg swelling, or pain on calf after walking.  However, sinus bradycardia was present.  In May 2008, the Veteran reported that his symptom of shortness of breath had improved without limitation to perform daily activities.  He also denied having chest pains.

A September 2008 VA cardiology note indicated a complaint of dyspnea on exertion upon taking one flight of stairs.  The Veteran was independent with activities of daily living.  His ischemic heart disease was noted to be well-controlled.  Another VA treatment record dated in the same month also noted that his ischemic heart disease was asymptomatic.  

An October 2008 echocardiogram revealed that the left ventricle was normal in size.  There was no thrombus, but there was borderline concentric left ventricular hypertrophy.  LVEF was normal, and ejection fraction was greater than 55 percent.  The right ventricle also was normal in size, with normal right ventricular wall thickness.  The right ventricular systolic function also was normal.  Also, the left and right atrial sizes were normal.  The interatrial septum was intact with no evidence for an atrial septal defect.  The aortic valve had adequate motion and pliability and was trileaflet.  There was no aortic valvular vegetation and no hemodynamically significant valvular aortic stenosis.  No aortic regurgitation was present.  The pulmonic valve also had adequate motion and pliability, with no pulmonic valvular stenosis.  However, there was mild pulmonic valvular regurgitation.  Findings also showed the aortic root to be normal in size.  There was, however, aortic root sclerosis/calcification.

January 2009, June 2009, and July 2009 VA treatment records noted no complaints of chest pain, palpitations, syncope, but there was reported occasional shortness of breath and dyspnea on exertion upon taking one flight of stairs.  A June 2009 EKG revealed sinus bradycardia.  

A June 2009 VA examination of the heart revealed reports of continued fatigue and shortness of breath.  It was noted that the last stress test performed in 2008 showed no evidence of ischemia.  No chest pain was reported, and this condition was noted to be stable.  There was no history of trauma to the heart, neoplasm, congestive heart failure, rheumatic heart disease, hypertensive heart disease, endocarditis, or pericarditis, but there was a reported history of hospitalization and myocardial infarction.  There was no history of syncope or dizziness, but the Veteran reported fatigue daily, angina monthly, and dyspnea on mild exertion.  Cardiac examination findings included: absence of jugular venous distention, point of maximal impact at the fifth intercostals space, S1 and S2 sounds present, regular rhythm, no murmur, no clicks, and no pericardial rub.  The heart size was normal.  The examiner noted that a June 2009 EKG found sinus bradycardia.  Ejection fraction was greater than 50 percent.  It was noted that the maximum workload was 4 METs.  

July 2010, September 2010, and October 2010 VA treatment records noted no symptoms referable to the heart and noted that the Veteran's CAD was asymptomatic.  The Veteran denied chest pain, palpitations, shortness of breath, or dizziness.  

An April 2011 VA examination report indicated that the estimated METs level was 5-7.  An April 2011 echocardiogram revealed sinus bradycardia.  Ejection fraction was greater than 55 percent.  The right ventricle was mildly dilated and there was mild right ventricular hypertrophy.  The right ventricular systolic function also was mildly reduced.  No mitral regurgitation was noted.  There was trace tricuspid regurgitation.  There was no hemodynamically significant valvular aortic stenosis.  There was no pulmonic valvular regurgitation and no pericardial effusion.  

In this case, based on the above findings, the Board finds that entitlement to an evaluation in excess of 30 percent disabling from August 15, 2002, to October 21, 2004; and an evaluation in excess of 10 percent from October 22, 2004, to June 29, 2009, is not warranted; but an evaluation of 60 percent since June 30, 2009, is warranted. 

From August 15, 2002, to October 21, 2004, the Veteran's heart disability was  generally manifested by symptoms such as chest pain, shortness of breath, sinus bradycardia as seen on EKG, workload of 7.1 METs.  Therefore, the Board finds that the symptoms of the Veteran's heart disability do not more nearly approximate the criteria of an evaluation of 60 percent disabling for this period.  Therefore, a rating in excess of 30 percent for this period is not warranted.

Beginning October 22, 2004, to June 29, 2009, the Veteran's atherosclerotic heart disease, status post circumflex stent angioplasty, was manifested by symptoms such as fatigue, shortness of breath that improved over time, dyspnea on exertion, normal biventricular function, no evidence of cardiopulmonary abnormalities on radiology, and marked sinus bradycardia on EKG.  His heart condition was generally noted to be well-controlled and asymptomatic.  Therefore, a rating in excess of 10 percent for this period is not warranted. 

However, as of June 30, 2009, the Veteran's atherosclerotic heart disease, status post circumflex stent angioplasty, has been manifested by continued complaints of daily fatigue, shortness of breath, dyspnea on mild exertion, angina, and a maximum workload was 4 METs, which warrants a 60-percent disability rating under Diagnostic Code 7005.  While an April 2011 VA examination revealed an estimated METs level of 5-7, the Board notes that this was a mere estimate, whereas the reported METs level during the June 2009 VA examination was the result of a detailed examination.  Furthermore, at the April 2011 examination, the Veteran continued to report symptoms of fatigue, weakness, lack of stamina, and pain.

The evidence is at least in equipoise regarding the symptoms manifested by the Veteran's heart disability as of June 30, 2009.  As a result, the Board will resolve doubt in the Veteran's favor and allow a 60 percent rating, effective June 30, 2009.  However, an even higher rating of 100 percent is not warranted as there is no evidence of chronic congestive heart failure, a workload of 3 METs or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  

B.  Increased Ratings for Peripheral Vascular Atherosclerotic Disease of the Legs

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 38 C.F.R. § 4.2. 

In this case, the Veteran's peripheral vascular atherosclerotic disease of the left and right legs is rated as 20 percent disabling for each lower extremity, under Diagnostic Code 7199-7114, which pertains to arteriosclerosis obliterans.  38 C.F.R. § 4.104.  In the assignment of diagnostic code numbers, hyphenated diagnostic codes may be used.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  Thus, a hyphenated diagnostic code reflects a rating by analogy.  See 38 C.F.R. §§ 4.20 and 4.27.

Diagnostic Code 7114 provides a 20 percent rating if evidence shows claudication on walking more than 100 yards, and diminished peripheral pulses or ankle/brachia index of 0.9 or less.  38 C.F.R. § 4.104, Diagnostic Code 7114.

The next higher rating of 40 percent rating is assigned if there is claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  Id. 

A 60 percent rating requires claudication on walking less than 25 yards on a level grade at 2 miles per hour, and either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  Id.  A 100 percent rating is warranted for ischemic limb pain at rest, and either deep ischemic ulcers or ankle/brachial index of 0.4 or less.  Id.

Note 1 to Diagnostic Code 7114 provides that the ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  Id.

The Veteran's treatment records show that VA treatment records dated in 2004 and 2005 noted no skin abnormalities.  A duplex scan of the lower extremities was performed in February 2005 at a VA medical facility.  This study showed mild bilateral atheromatous disease without significant stenosis.

He was provided a VA examination in May 2005, at which time it was noted that he had experienced minimal symptoms of intermittent claudication and was referred for Doppler's studies of the lower extremities in October 2002.  The studies showed essentially normal arterial systems on both lower extremities, except for the left common femoral artery atherosclerotic plaque that did not cause significant stenosis.  The examiner also noted the repeat study done in February 2005, as discussed above.  At the time of this examination, the Veteran reported intermittent claudication since September 2002, manifested by calf pain, walking, and sometimes at rest.  The diagnosis was mild bilateral atheromatous disease without significant stenosis.

A September 2005 VA treatment record noted bilateral atherosclerotic stenosis.  

The Veteran was provided another VA examination in August 2006, at which time he reported tingling, numbness, and pain in his legs. He reported being unable to work due the fact that he was unable to stand and pain in his legs.  No cramping upon walking was reported.  There also was no claudication and no pain in the lower extremities at rest, but there was reported numbness.  No trophic changes, edema, or ulcers were found in either leg, and both legs were found to have normal temperature and color.  

April 2008 VA treatment records noted that the Veteran denied calf pain while walking, cramps, coldness of the extremities, black or bluish coloration of the fingers, and visible veins, and his skin was found to be normal.  A November 2008 VA treatment record noted skin color changes from above the ankle.  However, the remaining treatment record dated in 2008 are silent with regard to complaints of, or treatment for, any peripheral vascular symptomatology.

A July 2009 VA Doppler scan of the lower extremities showed no thrombus formation.  Adequate compression and severe reflux bilaterally were noted.

Another VA examination was provided in June 2009.  The Veteran reported bilateral leg pain and experiencing the feeling of tired legs.  Examination found arteriosclerosis obliterans of the bilateral legs.  Color of both lower extremities was mottled, with thin skin, absent hair, and dystrophic nails.  There was no ulceration present.  Dorsalis pedis pulse and posterior tibial pulse were decreased in both legs.  In an August 2010 addendum to this examination, the examiner indicated that the lower extremity ankle to brachial indices were above 1.0, which was within normal limits.  He also noted that the Veteran claimed to be unable to walk more than 100 yards at normal pace due to having to stop constantly because of pain in the bilateral lower extremities, which is a symptom of claudication.  The Veteran also alleged the presence of pain at rest, mostly at night while in bed.

VA treatment records dated from 2009 to 2011 noted no complaints of, or treatment for, this disability.

An April 2011 VA examination also revealed symptoms of calf pain, feelings of heaviness, and intermittent claudication after walking for 25 to 100 yards on level ground at 2 miles per hour.  

In this case, the Board finds that, as of June 30, 2009, the Veteran's peripheral vascular atherosclerotic disease of both the left and right legs warrants a 40-percent rating for each extremity under Diagnostic Code 7114 because June 2009 VA examination, its August 2010 addendum, and April 2011 VA examination all indicate that the Veteran has claudication in both legs after walking less than 100 yards, as well as trophic changes (absence of hair, thin skin, and dystrophic nails) involving both lower extremities.  In reaching this decision, the Board also finds that a disability rating higher than 40 percent is not warranted for either lower extremity.  The Veteran does not exhibit any of the criteria required for a 60 percent rating - he does not exhibit claudication on walking less than 25 yards on a level grade at 2 miles an hour, has no persistent coldness of the extremity, and does not exhibit ankle/brachial index of 0.5 or less.  In sum, there is no basis to assign a rating higher than 40 percent.

In conclusion, the Board finds that the evidence supports a 40 percent rating for each lower extremity due to peripheral vascular atherosclerotic disease for the period as of June 30, 2009, and that the preponderance of the evidence is against a disability rating higher than 60 percent for either lower extremity.

C.  Increased Rating for Hypertensive Vascular Disease

As mentioned above, where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 38 C.F.R. § 4.2. 

In this case, the Veteran's hypertensive vascular disease is rated as 10 percent disabling under Diagnostic Code 7101, hypertensive vascular disease.  38 C.F.R. § 4.104.  

Under Diagnostic Code 7101, a 10 percent rating is assigned for hypertension with diastolic pressure (bottom number) predominantly 100 or more, or systolic pressure (top number) predominantly 160 or more.  A 10 percent rating also is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for hypertension with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for hypertension with diastolic pressure predominantly 120 or more.  The maximum 60 percent rating is assigned for hypertension with diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.   

Note (1) of Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure (i.e., bottom number) is predominantly 90 mm or greater, and isolated systolic hypertension means the systolic blood pressure (i.e., top number) is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Note (2) requires the evaluation of hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.  Note (3) states that hypertension should be evaluated separately from hypertensive heart disease and other types of heart disease.  38 C.F.R. § 4.104, Diagnostic Code 7101.   

A review of the evidence reveals blood pressure readings of 144/96 in April 2004, 124/80 in July 2004, 150/113 in August 2004, 171/89 in September 2004, 133/80 in January 2005, and 133/84 in April 2005.  A blood pressure reading of 140/80 was recorded during the May 2005 VA examination of the heart.

Subsequent VA treatment records also noted blood pressure readings of 131/80 in September 2005, 120/75 in October 2005, 129/80 in November 2005 and January 2006, 124/84 and 132/81 in February 2006, and 136/90 in July 2006.  

VA treatment records recorded the following blood pressure readings in 2008: 136/86 in January 2008; 116/68 in March 2008; 134/91, 128/77, 111/69, 123/80, and 116/78 in April 2008; 113/74 and 134/76 in May 2008; 102/65 in June 2008; 150/86 and 125/85 in September 2008; 128/85 and 125/81 in October 2008; 

A June 2009 VA examination revealed that the Veteran's hypertension was uncontrolled and restricted by diet.  Blood pressure readings taken at the time were 156/95, 156/95, and 156/95.  

VA treatment records dated in 2009 and 2010 recorded the following blood pressure readings: 161/93 in February 2009, 137/80 in March 2009, 180/90 in June 2009, 135/83 153/95 in July 2009, 134/100 and 150/101 in August 2009, 130/80 in November 2009, 161/91 in January 2010, 156/101 in February 2010, 127/79 in March 2010, 131/67 in May 2010, 131/88 in August 2010, 126/86 and 160/92 in September 2010, 132/77 and 154/96 in February 2011, and 147/98 in March 2011.

An April 2011 VA examination revealed blood pressure readings of 158/102, 170/98, and 165/100.

After review of the evidence of record, the Board finds that a higher rating is not warranted for the Veteran's hypertension.  In this regard, there is neither medical evidence nor even a lay assertion of blood pressure readings with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more, which are the criteria necessary to demonstrate a 20 percent rating.  As noted above, none of the blood pressure readings recorded in VA examination reports and treatment records since 2004 have shown diastolic pressure of 110 or more or systolic pressure of 200 or more.

D.  Other Considerations

The Board has also considered whether further staged ratings for these disabilities might be warranted for any other period of time during the pendency of this appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the Board finds that his symptomatology as relevant to these disabilities are as contemplated by the ratings already assigned by the RO and by the Board effective on the dates as assigned.  The currently assigned ratings for the specific time periods are appropriate.  Therefore, further staged ratings for these disabilities are not warranted.

III.  TDIU

The Veteran contends that his service-connected disabilities render him unemployable.  Therefore, the Veteran claims that he is entitled to a TDIU. 

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extra-schedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b). 

Entitlement to a TDIU requires the presence of an impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The Board notes that the fact that a Veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability. The relevant question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15). 

In this case, the Veteran is service-connected for atherosclerotic heart disease, status post circumflex stent angioplasty, now evaluated as 60 percent disabling; peripheral vascular atherosclerotic disease of the left leg, now rated as 40 percent disabling; peripheral vascular atherosclerotic disease of the right leg, now rated as 40 percent disabling; hypertensive vascular disease, evaluated as 10 percent disabling; and otitis media, evaluated as noncompensable.  In this regard, the Board notes that, for the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident are considered as one disability.  His combined disability evaluation is 90 percent.  38 C.F.R. §§ 4.25, 4.26.  Therefore, the Board finds that the Veteran meets the threshold percentage criteria for a TDIU under 38 C.F.R. § 4.16(a).  As such, the remaining inquiry is whether his service-connected disabilities render him unemployable. 

In this regard, a March 2005 SSA decision regarding disability benefits noted that the Veteran had been unemployed since September 5, 2002.  It was noted that the Veteran has a four-year college education and that he had past relevant work experience as a finance director/controller, a position considered to be skilled in nature and light in exertion.  It was also noted that this position required sustained attention and concentration.   His SSA records indicated that he receives disability benefits for ischemic heart disease.  

The Veteran reported in his August 2005 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) that he was unable to secure and follow any substantially gainful occupation due to nonservice-connected diabetes mellitus and disabilities secondary to diabetes mellitus.  He indicated that he last worked full time in 1999 as a general director of social services and became too disabled to work on 1999.  On the other hand, the Veteran remarked in another part of the form that he had worked as a consultant and had to quit this position due to his service-connected disabilities.  He also indicated that, because he had been employed for 28 years for the Puerto Rican government, he was retired in 1999.  He additionally reported that he did not leave his last job due to his disability.  The Veteran reported that he finished college. 

In a July 2006 hearing before RO personnel, the Veteran testified that he was a risk for potential employers because he required a cane to walk around.  He additionally contended that no company would take a chance in employing him due to his severe service-connected disabilities, and that he was rendered totally disabled by said disabilities.  He testified that he last worked in 1999 and was forced to retire early because of the pain in his legs.  

In an August 2006 VA examination, he reported that he had retired in 1999 due to "an early out window."  He then reported being unemployable due to the fact that he was unable to stand and pain in his legs.

In a December 2006 statement, the Veteran again asserted that he was unable to engage in any gainful employment due to his hypertension and heart condition.  
An August 2005 Request for Employment Information in Connection with Claim for Disability Benefits (VA Form 21-4192) indicated that the Veteran's employment was terminated due to his position not being renewed.  

VA treatment records dated from 2002 to 2011 are completely silent with regard to this matter, including by history.

At an April 2011 VA general medical examination, it was noted that the Veteran used to work as the director of different local government services, and that he retired in 1999 because of eligibility by age or duration of work.  

The examiner documented the Veteran's service-connected disabilities, noting that the service-connected hypertensive vascular disease had no effect on usual occupation or activities of daily living.  He indicated that the service-connected peripheral vascular disease of the lower extremities caused decreased strength and pain in the lower extremities, and that the service-connected heart disability caused a lack of stamina, weakness or fatigue, and pain.  

Following an interview with the Veteran, a review of the record, and a full examination, the examiner opined that the Veteran would still be able to work in a sedentary and/or semi-sedentary part-time position with reasonable accommodations.  As examples, the examiner cited administrative jobs, office work, answering service, or self-employment. 

In this case, the medical evidence of record indicates that the Veteran is able to secure and follow a substantially gainful occupation even with his service-connected heart disorder, peripheral vascular disease of the lower extremities, hypertension, and otitis media.  However, the Board nevertheless finds that the Veteran's service-connected disabilities prevent him from obtaining and maintaining gainful employment.  In this regard, while the April 2011 examiner concluded that the Veteran would still be able to work in a sedentary and/or semi-sedentary part-time position with reasonable accommodations, the Board finds that the Veteran's contentions that he has been unable to maintain and obtain gainful employment due to his service-connected disabilities to be credible and persuasive.   

Specifically, the Veteran has indicated in several statements and in his hearing testimony that he suffers from chronic pain in his legs, persistent fatigue, shortness of breath, dyspnea on mild exertion, and angina.  These contentions are additionally supported by the medical evidence showing objective findings of the same, as well as claudication on walking less than 100 yards and trophic changes involving the absence of hair, thin skin, and dystrophic nails on both legs.  As such, given such persistent and severe symptoms referable to the heart disorder and peripheral vascular atherosclerotic disease of both legs, the Board finds that the Veteran's contentions that he is unable to maintain gainful employment to be credible and persuasive.

Additionally, the record shows that the Veteran has been unemployed for many years prior to receiving his current combined rating of 90 percent.  The Board also finds the fact that the Veteran is in receipt of a 90 percent combined disability rating for his service-connected disabilities to be indicative of his inability to obtain and maintain gainful employment. 

In view of the foregoing, the Board affords the Veteran all reasonable doubt and finds that there is competent and credible evidence to show that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.  As such, entitlement to a TDIU is granted.


ORDER

An initial disability rating in excess of 30 percent from August 15, 2002, to October 21, 2004, and in excess of 10 percent from October 22, 2004, to June 29, 2009, for atherosclerotic heart disease, status post circumflex stent angioplasty, is denied.

A 60 percent disability rating is granted for atherosclerotic heart disease, status post circumflex stent angioplasty, as of June 30, 2009, subject to the laws and regulations governing the payment of VA compensation.

A disability rating of 40 percent rating is granted for peripheral vascular atherosclerotic disease of the left lower extremity as of June 30, 2009, subject to the laws and regulations governing the payment of VA compensation. 

A disability rating of 40 percent rating is granted for peripheral vascular atherosclerotic disease of the right lower extremity as of June 30, 2009, subject to the laws and regulations governing the payment of VA compensation. 

A disability rating in excess of 10 percent for hypertensive vascular disease is denied.

A total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted subject to the laws and regulations governing the payment of VA compensation.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


